Cooper, J.,
specially concurring.
I fully concur in the result reached in this case, but I am unable to perceive that plaintiff' has made so strong a showing as that set forth in the opinion of my brother, Woods. I think, upon the case as made, the evidence of the plaintiff' would have supported a verdict in his favor, and, this being time, he was entitled to have the decision of a jury on the facts. Beyond this I do not express any opinion.
Per curiam, in response to suggestion of error.
Our view of this case on its former consideration, and now, is, that there is enough evidence on the question of the origin of the fire aud the exculpation bf the defendant from responsibility for its consequences, if the conclusion shall be reached by the jury that it was produced by sparks from one *237of tlie engines of tlie defendant, to entitle the plaintiff to have these questions passed on by a jury instead of the judge, and that is what we have decided, and to which we adhere.